FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06481 Franklin Municipal Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: _ 8/31/10 Item 1. Schedule of Investments. Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Municipal Bonds 94.8% California 92.2% ABAG 1915 Act Special Assessment, Windemere Ranch AD 1999-1, Pre-Refunded, 6.20%, 9/02/20 $ $ 6.30%, 9/02/25 ABAG Finance Authority for Nonprofit Corps. Revenue, Elder Care Alliance, California Mortgage Insured, 5.60%, 8/15/34 Hamlin School, 5.00%, 8/01/37 Windemere Ranch Financing Program, Sub Series B, 5.00%, 9/02/27 Windemere Ranch Financing Program, Sub Series B, 5.00%, 9/02/34 Alameda CFD No.2 Special Tax, Refunding, 6.125%, 9/01/16 Aliso Viejo CFD No. 2005-01 Special Tax, Glenwood at Aliso Viejo, 5.875%, 9/01/27 American Canyon Financing Authority Infrastructure Revenue Special Assessment, American Canyon Road East, 5.00%, 9/02/25 5.00%, 9/02/30 5.10%, 9/02/35 Anaheim RDA Tax Allocation, Merged Redevelopment Project Area, Refunding, Series A, AGMC Insured, 5.00%, 2/01/31 Artesia RDA Tax Allocation, Artesia Redevelopment Project Area, 5.50%, 6/01/42 Artesia Redevelopment Project Area, 5.70%, 6/01/42 Housing Set-Aside, Artesia Redevelopment Project Area, 7.70%, 6/01/46 Avenal PFAR, Refunding, 5.00%, 9/01/30 9/01/36 Azusa Special Tax, CFD No. 2005-1, Improvement Area 1, 5.00%, 9/01/27 Escrow, CFD No. 2005-1, Improvement Area 1, 5.00%, 9/01/37 Baldwin Park USD, GO, Capital Appreciation, Election of 2006, AGMC Insured, zero cpn., 8/01/31 Beaumont Financing Authority Local Agency Revenue, Series B, 5.35%, 9/01/28 Series B, 5.40%, 9/01/35 Series C, 5.45%, 9/01/27 Series C, 5.50%, 9/01/29 Series C, 5.50%, 9/01/35 Brentwood Infrastructure Financing Authority Infrastructure Revenue, CIFP, Series 1, 5.00%, 9/02/25 5.125%, 9/02/30 5.15%, 9/02/35 Buena Park Community RDA Tax Allocation, Consolidated Redevelopment Project, 6.25%, 9/01/35 California City RDA Tax Allocation Revenue, Refunding, Series A-1, 7.75%, 9/01/34 California County Tobacco Securitization Agency Tobacco Revenue, Asset-Backed, Gold Country Funding Corp., Refunding, 5.25%, 6/01/46 Los Angeles County Security, zero cpn. to 12/01/10, 5.70% thereafter, 6/01/46 California Educational Facilities Authority Revenue, College and University Financing Program, 5.00%, 2/01/30 College and University Financing Program, 5.00%, 2/01/37 College and University Financing Program, Refunding, 5.00%, 2/01/26 University of Redlands, Series A, 5.125%, 8/01/38 California Health Facilities Financing Authority Revenue, Kaiser Permanente, Series A, ETM, 5.40%, 5/01/28 Providence Health and Services, Refunding, Series C, 6.50%, 10/01/33 Sutter Health, Series A, 5.25%, 11/15/46 California Municipal Finance Authority COP, 5.25%, 2/01/24 5.375%, 2/01/29 5.50%, 2/01/39 Community Hospitals of Central California, 5.25%, 2/01/46 California Municipal Finance Authority Revenue, Biola University, Refunding, 5.625%, 10/01/23 Biola University, Refunding, 5.80%, 10/01/28 Biola University, Refunding, 5.875%, 10/01/34 Harbor Regional Center Project, 8.50%, 11/01/39 Kern Regional Center Project, Series A, 7.50%, 5/01/39 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Loma Linda University, 5.00%, 4/01/37 Southwest Community Health Center, California Mortgage Insured, 6.125%, 2/01/40 University Students Cooperative Associates, 5.00%, 4/01/37 California State GO, FGIC Insured, 6.00%, 8/01/19 Various Purpose, 6.00%, 11/01/39 Various Purpose, Refunding, 5.50%, 3/01/40 California State Public Works Board Lease Revenue, Department of Mental Health, Coalinga, Series A, 5.125%, 6/01/29 California Statewide CDA Assisted Living Facilities Revenue, Hollenbeck Palms/Magnolia, Series A, Radian Insured, 4.50%, 2/01/27 California Statewide CDA Revenue, American Baptist Home West, Refunding, 6.25%, 10/01/39 Bentley School, Refunding, Series A, 7.00%, 7/01/40 California Baptist University, Refunding, Series A, 5.40%, 11/01/27 California Baptist University, Refunding, Series A, 5.50%, 11/01/38 Capital Appreciation Bonds, Bentley School, Refunding, zero cpn., 7/01/50 Catholic Healthcare West, Series C, 5.625%, 7/01/35 CHF-Irvine LLC, UCI East Campus Apartments, Phase II, 5.75%, 5/15/32 Drew School, Refunding, 5.30%, 10/01/37 Elder Care Alliance, Series A, Pre-Refunded, 8.00%, 11/15/22 Elder Care Alliance, Series A, Pre-Refunded, 8.25%, 11/15/32 Eskaton Village Grass Valley, Pre-Refunded, 8.25%, 11/15/31 Henry Mayo Newhall Memorial Hospital, Series B, California Mortgage Insured, 5.20%, 10/01/37 Kaiser Permanente, Series B, 5.25%, 3/01/45 Lancer Educational Student Housing Project, 5.625%, 6/01/33 Methodist Hospital of Southern California Project, FHA Insured, 6.75%, 2/01/38 Monterey Institute International, 5.50%, 7/01/31 Presidio Hill School, 6.875%, 8/01/32 Prospect Sierra School, Pre-Refunded, 6.75%, 9/01/32 Thomas Jefferson School of Law, Refunding, Series A, 7.25%, 10/01/38 Thomas Jefferson School of Law Project, Pre-Refunded, 7.75%, 10/01/31 ValleyCare Health System, Refunding, Series A, 5.00%, 7/15/22 ValleyCare Health System, Refunding, Series A, 5.125%, 7/15/31 California Statewide CDA Special Tax Revenue, CFD 2007-1, Orinda, 6.00%, 9/01/29 Capistrano USD, CFD Special Tax, No. 05-1, Rancho Madrina, 5.25%, 9/01/34 Cathedral City 1915 Act Special Assessment, Limited Obligation, Cove ID No. 04-02, 5.05%, 9/02/35 Ceres USD, GO, Capital Appreciation, Election of 2008, Series A, zero cpn., 8/01/39 8/01/40 Chatom USD, GO, Election of 2006, Capital Appreciation, Series C, XLCA Insured, zero cpn., 8/01/47 Chino CFD Special Tax, No. 03-1, 5.875%, 9/01/33 No. 03-3, Improvement Area 1, 5.70%, 9/01/29 No. 03-3, Improvement Area 1, 5.75%, 9/01/34 Chula Vista Special Tax, CFD No. 01-1, Improvement Area B, San Miguel Ranch, 5.45%, 9/01/36 CFD No. 12-1,McMillin Otay Ranch, 5.25%, 9/01/30 CFD No. 12-1,McMillin Otay Ranch, 5.25%, 9/01/36 Clovis USD, GO, Capital Appreciation, Election of 2004, Series A, NATL RE, FGIC Insured, zero cpn., 8/01/27 8/01/28 Compton Community College District GO, Election of 2002, Series B, 6.625%, 8/01/27 6.75%,8/01/34 Compton CRDA Tax Allocation, Redevelopment Project, second lien, Series B, 5.70%,8/01/30 6.00%, 8/01/42 Compton USD, GO, Election of 2002, Series C, AMBAC Insured, 5.00%, 6/01/31 Corona CFD No. 2001-2 Special Tax, Improvement Areas Nos. 1 and 2, Series A, 6.25%, 9/01/32 Corona CFD No. 2003-2 Special Tax, Highlands Collection, 5.15%,9/01/34 5.20%, 9/01/34 Corona-Norco USD, PFA Special Tax Revenue, Series B, 5.00%, 9/01/26 9/01/36 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Corona-Norco USD Special Tax, CFD No. 04-1, 5.00%, 9/01/24 CFD No. 04-1, 5.20%, 9/01/36 Series A, 5.35%, 9/01/26 Series A, 5.40%, 9/01/36 Cotati South Sonoma Business Park AD Special Assessment, Improvement, 6.50%, 9/02133 Daly City Housing Development Finance Agency Mobile Home Park Revenue, Franciscan Mobile Home Park Acquisition Project, sub. bond, Refunding, Series B, 5.85%, 12/15/47 Del Mar Race Track Authority Revenue, 5.00%, 8/15/25 Del Paso Manor Water Dist Revenue COP, Phase I Important Project, 5.50%, 7/01/41 Duarte RDA Tax Allocation, Capital Appreciation, Merged Redevelopment Project, ETM, zero cpn., 12/01/28 Eastern California Municipal Water District CFD No. 2003-15, Special Tax, Morgan Valley, Series A, 5.20%, 9/01/37 EI Dorado County Special Tax, CFD No. 1992-1, 6.125%, 9/01/16 CFD No. 2001-1, 5.35%, 9/01/35 CFD No. 2005-1, 5.00%, 9/01/21 CFD No. 2005-1, 5.15%, 9/01/25 CFD No. 2005-1, 5.25%, 9/01/35 EI Monte Water Authority Revenue, Refunding, AMBAC Insured, 5.00%, 9/01/31 9/01/36 EI Rancho USD, GO, Capital Appreciation, Election of 2003, NATL RE, FGIC Insured, zero cpn., 8/01/29 Escondido Revenue COP, Series A, FGIC Insured, Pre-Refunded, 6.00%, 9/01/31 NATL RE, FGIC Insured, 6.00%, 9/01/31 Escondido Special Tax, CFD No. 01, Eureka, 5.15%, 9/01/36 Fairfield CFD Special Tax, No.3, North Cordelia General Improvements, 6.00%, 9/01/32 9/01/37 Foothill/Eastern Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, zero cpn., 1/15/26 1/15/30 1/15/31 Garden Grove Housing Authority MFHR, Set-Aside Tax Increment, Series C, 6.70%, 7/01/24 Golden State Tobacco Securitization Corp. Tobacco Settlement Revenue, Asset -Backed, Senior Series A-1, 5.75%, 6/01/47 Asset -Backed, Series A-2, Pre-Refunded, 7.90%, 6/01/42 Asset -Backed, Series A-3, Pre-Refunded, 7.875%, 6/01/42 Capital Appreciation, Asset-Backed, Refunding, Series C, second sub., zero cpn., 6/01/47 Enhanced, Asset-Backed, Series A, AGMC Insured, 5.00%, 6/01/35 Hanford Joint UHSD, GO, Capital Appreciation, Election of 2004, Series B, AGMC Insured, zero cpn., 8/01/32 8/01/33 8/01/35 Hartnell Community College District GO, Capital Appreciation, Election of 2002, Series D, zero cpn., 8/01/44 8/01/49 Huntington Beach CFD Special Tax Revenue, Grand Coast Resort, 6.45%, 9/01/31 'Imperial County Special Tax, CFD No. 98-1, 6.45%,9/01/17 6.50%,9/01/31 Independent Cities Finance Authority Mobile Home Park Revenue, Lamplighter Salinas, Series A, 6.25%, 7/15/45 7/15/50 Indio 1915 Act GO, AD No. 1999-1, 7.125%, 9/02/20 AD No. 2001-1, 6.50%, 9/02/26 Indio CFD Special Tax, 5.00%, 9/01/25 5.10%,9/01/30 No. 04-3, Terra Lago, Improvement Area 1, 5.15%, 9/01/35 Irvine 1915 Act Special Assessment, Limited Obligation, AD No. 00-18, Group Five, 5.00%, 9/02/26 AD No. 00-18, Group Five, Refunding, 5.00%, 9/02/29 AD No. 03-19, Group Five, Refunding, 5.00%, 9/02/25 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) AD No. 03-19, Group Four, 5.00%, 9/02/29 AD No. 03-19, Group Three, 5.00%, 9/02/29 AD No. 04-20, Group One, 5.00%, 9/02/25 AD No. 04-20, Group One, 5.00%, 9/02/30 Irvine Special Tax, CFD No. 2005-2, 5.25%, 9/01/36 Irvine USD Special Tax, CFD, 6.70%, 9/01/35 Jurupa Community Services District Special Tax, CFD No.7, Series A, 5.10%, 9/01/28 CFD No.7, Series A, 5.15%, 9/01/35 CFD No. 11, Series A, 5.05%, 9/01/30 CFD No.11, Series A, 5.10%, 9/01/35 CFD No. 12, Series A, 5.10%, 9/01/29 CFD No. 12, Series A, 5.15%, 9/01/35 CFD No. 17, Series A, 5.125%, 9/01/25 CFD No. 17, Series A, 5.20%, 9/01/36 CFD No. 18, Eastvale, Series A, 5.00%, 9/01/36 CFD No. 19, Eastvale, Series A, 5.00%, 9/01/36 CFD No. 30, Series A, 5.60%, 9/01/37 Lafayette RDA Tax Allocation, 5.75%, 8/01/32 Lake Elsinore 1915 Act Special Assessment, AD No. 93-1, Limited Obligation, Refunding, 7.00%, 9/02/30 Lake Elsinore Special Tax, CFD No. 2003-2, Canyon Hills, Improvement Area A, Series A, 5.85%, 9/01/24 CFD No. 2003-2, Canyon Hills, Improvement Area A, Series A, 5.95%, 9/01/34 CFD No. 2004-3, Rosetta Canyon, Improvement Area No.1, 5.10%, 9/01/22 CFD No. 2004-3, Rosetta Canyon, Improvement Area No.1, 5.15%, 9/01/25 CFD No. 2004-3, Rosetta Canyon, Improvement Area No.1, 5.25%, 9/01/30 CFD No. 2004-3, Rosetta Canyon, Improvement Area No.1, 5.25%, 9/01/35 CFD No. 2004-3, Rosetta Canyon, Improvement Area No.2, Series A, 5.20%, 9/01/26 CFD No. 2004-3, Rosetta Canyon, Improvement Area No.2, Series A, 5.25%, 9/01/37 CFD No. 2005-2, Aberhill Ranch, Improvement Area A, Series A, 5.45%, 9/01/36 CFD No. 2006-2, Viscaya, Series A, 5.40%, 9/01/36 Lake Elsinore USD, CFD No. 2001-1 Special Tax, Pre-Refunded, 6.30%, 9/01/33 Lancaster Financing Authority Tax Allocation Revenue, Redevelopment Project Nos. 5 and 6, Refunding, 5.40%, 2/01/29 5.60%, 2/01/34 Lancaster RDA Tax Allocation, Combined Redevelopment Project Areas, 6.875%, 8/01/34 8/01/39 Lee Lake Water District CFD No.1 Special Tax, Sycamore Creek, 6.50%, 9/01/24 5.25%, 9/01/28 5.30%, 9/01/35 Lee Lake Water District CFD No.3 Special Tax, Retreat, 5.875%, 9/01/27 Lincoln CFD No. 2003-1 Special Tax, Pre-Refunded, 5.90%, 9/01/24 5.95%, 9/01/28 6.00%, 9/01/34 Lincoln PFA Special Tax Revenue, Sub Series B, 5.00%, 9/01/34 Long Beach Bond Finance Authority Natural Gas Purchase Revenue, Series A, 5.00%, 11/15/29 5.50%, 11/15/37 Los Angeles County Sanitation Districts Financing Authority Revenue, Capital Projects, District No. 14, sub. bonds, Refunding, Series B, NATL RE, FGIC Insured, 5.00%, 10/01/28 Los Angeles County Schools Regionalized Business Services Corp. COP, Pooled Financing Program, Series C, 5.00%, 6/01/30 5.25%, 6/01/35 'Los Angeles MFR, Refunding, Series J-2C, 8.50%, 1/01/24 Lynwood PFA Lease Revenue, 6.25%, 9/01/22 6.30%, 9/01/29 Lynwood PFA Tax Allocation, Alameda Project Area, 6.30%, 9/01/24 M -S-R Energy Authority Gas Revenue, Series B, 6.50%, 11/01/39 Menifee USD Special Tax, CFD No. 2002-2, 6.05%, 9/01/26 6.10%,9/01/34 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Merced CFD No. 2005-1 Special Tax, Improvement Area No.1, 5.30%, 9/01/36 Merced RDA Tax Allocation, Merced Gateways Redevelopment Project, Series A, 6.50%, 9/01/39 Moorpark CFD No. 2004-1 Special Tax, Moorpark Highlands, 5.25%, 9/01/26 5.30%, 9/01/38 Moreland School District GO, Election of 2002, Series D, FGIC Insured, zero cpn., 8/01/34 FGIC Insured, zero cpn., 8/01/37 NATL RE, FGIC Insured, zero cpn., 8/01/30 NATL RE, FGIC Insured, zero cpn., 8/01/31 NATL RE, FGIC Insured, zero cpn., 8/01/32 Moreno Valley USD Special Tax, CFD No. 2004-6, 5.00%, 9/01/22 CFD No. 2004-6, 5.10%, 9/01/28 CFD No. 2004-6, 5.20%, 9/01/36 CFD No. 2005-2, 5.00%, 9/01/36 Murrieta 1915 Act Special Tax, CFD No. 2000-1, 6.375%, 9/01/30 Murrieta CFD No. 2000-2 Special Tax, The Oaks, Improvement Area A, 5.90%, 9/01/27 Improvement Area A, 6.00%, 9/01/34 Improvement Area B, 6.00%, 9/01/27 Improvement Area B, 6.00%, 9/01/34 Murrieta CFD No. 2001-1 Special Tax, Bluestone, Improvement Area A, 6.20%, 9/01/25 Murrieta CFD No. 2003-2 Special Tax, Blackmore Ranch, 6.10%, 9/01/34 Murrieta CFD No. 2004-1 Special Tax, Bremerton, 5.625%, 9/01/34 Norco Special Tax, CFD No. 02-1, 6.50%, 3/01/33 CFD No. 97-1, Pre-Refunded, 7.10%,10/01/30 North Natomas CFD Special Tax, No.4, Series B, 6.375%, 9/01/31 Oceanside CFD No. 2001-1 Special Tax, Morro Hills Development, 5.50%, 9/01/34 Orange County 1915 Act Special Assessment, Limited Obligation, AD No. 01-1-GP1, 5.00%, 9/02/28 5.10%, 9/02133 Oro Grande Elementary School District COP, 5.875%, 9/15/37 Oxnard Harbor District Revenue, Series A, 5.75%, 8/01/20 Series B, 6.00%, 8/01/24 Oxnard Special Tax, CFD No.3, Seabridge, 5.00%, 9/01/35 Palomar Pomerado Health Care District COP, 6.75%, 11/01/39 Paso Robles Joint USD, GO, Capital Appreciation, Election of 2006, Series A, zero cpn., 9/01/45 Perris CFD No. 05-2 Special Tax, Harmony Grove, Series A, 5.00%, 9/01/21 5.20%, 9/01/24 5.25%, 9/01/29 5.30%, 9/01/35 Perris CFD No. 2001-1 Special Tax, Improvement Area No.4, May Farms, Series A, 5.00%, 9/01/25 Improvement Area No.4, May Farms, Series A, 5.10%, 9/01/30 Improvement Area No.4, May Farms, Series A, 5.15%, 9/01/35 Improvement Area No.5, May Ranch, Series A, 5.00%, 9/01/26 Improvement Area No.5, May Ranch, Series A, 5.00%, 9/01/37 Perris CFD No. 2002-1 Special Tax, Series A, 6.375%, 9/01/23 6.50%, 9/01/29 6.50%, 9/01/33 Perris CFD No. 2004-3 Special Tax, Improvement Area No.2, Series A, 5.30%, 9/01/35 Perris PFA Local Agency Revenue, Series A, 6.25%, 9/01/33 Perris PFAR Tax Allocation, 5.30%, 10/01/26 5.35%, 10/01/36 Housing Loan, Series A, 6.125%, 10/01/40 Pico Rivera Water Authority Revenue, Refunding, Series A, 6.25%, 12/01/32 Pomona USD, GO, Election of 2008, Series A, Assured Guaranty, 5.25%, 8/01/33 Poway USD Special Tax, CFD No.6, 4S Ranch, 5.125%, 9/01/35 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) CFD No.6, Improvement Area B, 5.125%, 9/01/36 CFD No. 14, Area A, 5.125%, 9/01/26 CFD No. 14, Area A, 5.25%, 9/01/36 CFD No. 14, Del Sur, 5.125%, 9/01/26 Rancho Cordova CFD No. 2003-1 Special Tax, Sunridge Anatolia, 5.25%, 9/01/25 5.375%, 9/01/30 5.375%, 9/01/37 5.50%, 9/01/37 Rancho Mirage Joint Powers Financing Authority Revenue, Eisenhower Medical Center, Series A, 5.00%, 7/01/47 Richland School District GO, Capital Appreciation, Election of 2008, Refunding, Series C, AGMC Insured, zero cpn., 8/01/49 Richmond Joint Powers Financing Authority Revenue, Reassessment, Refunding, Series A, AMBAC Insured, 5.00%, 9/02/30 Rio Elementary School District Special Tax, CFD No.1, 5.20%, 9/01/35 Riverbank USD, GO, Election of 2005, Series B, Assured Guaranty, zero cpn., 8/01/38 8/01/43 Riverside County RDA Tax Allocation, Housing, Series A, 6.00%, 10/01/39 Riverside County Special Tax, CFD No. 87-5, senior lien, Refunding, Series A, 7.00%, 9/01113 Riverside USD Special Tax, CFD No. 13, Improvement Area 1, 5.375%, 9/01/34 CFD No. 14, Series A, 5.45%, 9/01/35 CFD No. 15, Improvement Area 1, 5.45%, 9/01/25 CFD No. 15, Improvement Area 1, 5.55%, 9/01/30 CFD No. 15, Improvement Area 1, 5.60%, 9/01/34 CFD No. 15, Series A, 5.15%, 9/01/25 CFD No. 15, Series A, 5.25%, 9/01/30 CFD No. 15, Series A, 5.25%, 9/01/35 CFD No. 17, Aldea, 5.125%, 9/01/35 CFD No. 18,5.00%,9/01/34 CFD No. 22, 5.25%, 9/01/35 Road 17 Levee Area PFA Assessment Revenue, Road 17 Levee Improvement Project, 6.75%, 9/01/29 Romoland School District Special Tax, CFD No.1, Improvement Area 1, 5.45%, 9/01/38 Improvement Area 2, 5.375%, 9/01/38 Roseville Special Tax, CFD No.1, Fiddyment Ranch, 5.00%, 9/01/17 Fiddyment Ranch, 5.00%, 9/01/19 Fiddyment Ranch, 5.125%, 9/01/21 Fiddyment Ranch, 5.00%, 9/01/24 Fiddyment Ranch, 5.00%, 9/01/25 Fiddyment Ranch, 5.125%, 9/01/26 Fiddyment Ranch, 5.25%, 9/01/36 Longmeadow, 5.00%, 9/01/36 Stone Point, 6.375%, 9/01/24 Stone Point, 6.375%, 9/01/28 Stoneridge, Pre-Refunded, 6.20%, 9/01/21 Stoneridge, Pre-Refunded, 6.30%, 9/01/31 Westpark, 5.15%, 9/01/30 Westpark, 5.20%, 9/01/36 Roseville Westpark CFD No.1 Special Tax, Public Facilities, 5.20%, 9/01/26 5.25%, 9/01/37 Rowland USD, GO, Capital Appreciation, Election of 2006, Series B, zero cpn., 8/01/34 8/01/39 8/01/42 Sacramento County Airport System Revenue, senior bond, Series B, AGMC Insured, 5.25%, 7/01/39 Sacramento County Special Tax, CFD No.1, Refunding, 6.30%, 9/01/21 Sacramento Special Tax, North Natomas CFD No. 97-01, Refunding, 5.10%, 9/01/35 San Bernardino Community College District GO, Election of 2008, Series A, zero cpn., 8/01/44 San Diego Public Facilities Financing Authority Lease Revenue, Master Refunding Project, Series A, 5.25%, 3/01/40 San Diego RDA Tax Allocation, Capital Appreciation, Refunding, Series B, zero cpn., 9/01/10 Refunding, Series B, zero cpn., 9/01/15 Refunding, Series B, zero cpn., 9/01/16 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Refunding, Series B, zero cpn., 9/01/19 Refunding, Series B, zero cpn., 9/01/20 Refunding, Series B, zero cpn., 9/01/21 Refunding, Series B, zero cpn., 9/01/22 Refunding, Series B, zero cpn., 9/01/23 Refunding, Series B, zero cpn., 9/01/24 Refunding, Series B, zero cpn., 9/01/28 Series B, zero cpn., 9/01/25 Series B, zero cpn., 9/01/26 Series B, zero cpn., 9/01/27 San Diego RDA Tax Allocation Revenue, City Heights Redevelopment, Series A, 5.625%, 9/01/40 Naval Training Center, Series A, 5.50%, 9/01/30 Naval Training Center, Series A, 5.75%, 9/01/40 San Diego USD, GO, Cvt. Capital Appreciation Bond, Election of 2008, Series A, zero cpn. to 7/01/19,6.00% thereafter, 7/01/33 Cvt. Capital Appreciation Bond, Series C, zero cpn. to 7/01/30, 6.625% thereafter, 7/01/47 San Francisco City and County Redevelopment Financing Authority Tax Allocation Revenue, Mission Bay South Redevelopment, Series D, 6.625%, 8/01/39 San Joaquin County Public Facilities Financing Corp. Revenue COP, Wastewater Conveyance Project, 6.00%, 8/01/37 San Joaquin Delta Community College District GO, Election of 2004, Capital Appreciation, Series B, AGMC Insured, zero cpn., 8/01/30 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, 5.60%, 1/15/16 Capital Appreciation, Refunding, Series A, 5.70%, 1/15/19 Capital Appreciation, Refunding, Series A, 5.75%, 1/15/21 Capital Appreciation, Refunding, Series A, NATL Insured, zero cpn., 1/15/26 Capital Appreciation, Refunding, Series A, NATL Insured, zero cpn., 1/15/32 junior lien, ETM, zero cpn., 1/01/28 Refunding, Series A, 5.50%, 1/15/28 senior lien, 5.00%, 1/01/33 San Marcos Public Facilities Authority Special Tax Revenue, Refunding, Series A, 5.65%, 9/01/36 Series A, 5.05%, 9/01/38 San Marcos RDA Tax Allocation, Affordable Housing Project, Series A, 5.65%, 10/01/28 Santa Cruz County RDA Tax Allocation, 6.625%, 9/01/29 Saugus USD, CFD No. 2005-4 Special Tax, 5.30%, 9/01/36 Selma PFA Lease Revenue, Refunding, 7.00%, 2/01/40 Sierra View Local Health Care District Revenue, 5.25%, 7/01/32 Simi Valley 1915 Act Special Assessment, AD No. 98-1, Madera, 7.30%, 9/02/24 Siskiyou Union High School District GO, Capital Appreciation, Election of 2008, Series B, AGMC Insured, zero cpn., 8/01/49 Southern California Public Power Authority Transmission Project Revenue, Southern Transmission Project, 6.125%, 7/01/18 Stockton 1915 Act Special Assessment, Limited Obligation, Mosher AD No. 2003-2, 6.20%, 9/02123 6.30%, 9/02133 Stockton PFA Lease Revenue, Capital Improvement Projects, Series A, 7.00%, 9/01/38 Stockton Special Tax, Spanos Park West CFD No. 2001-1, Pre-Refunded, 6.25%, 9/01/25 bSusanvilie PFAR, Subordinated Utility Enterprises, Refunding, Series B, 5.50%, 6/01/30 5.875%, 6/01/35 6.00%, 6/01/45 Susanville School District GO, Capital Appreciation, Election of 2008, Assured Guaranty, zero cpn., 8/01/49 Tehachapi RDA Tax Allocation, Tehachapi Redevelopment Project, Radian Insured, 5.25%, 12/01/37 Temecula RDA Tax Allocation Revenue, sub. lien, Escrow, Redevelopment Project No.1, 5.625%, 12/15/38 Temecula Valley USD, CFD No. 2005-1 Special Tax, 5.00%, 9/01/36 Tobacco Securitization Authority Northern California Tobacco Settlement Revenue, Capital Appreciation, Asset-Backed, Series A-2, 5.40%, 6/01/27 Series A-1, 5.375%, 6/01/38 Series A-1, 5.50%, 6/01/45 Tobacco Securitization Authority Southern California Tobacco Settlement Revenue, Second Sub. Capital Appreciation Bond, Refunding, Series C, zero cpn., 6/01/46 Torrance USD, GO, Capital Appreciation, Election of 2008, Measure Z, Series B-1, zero cpn., 8/01/34 Truckee-Donner PUD Special Tax, CFD No. 04-1, 5.75%,9/01/29 5.80%, 9/01/35 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Truckee-Donner PUD Special Tax Allocation, Special Tax Bonds, 5.20%, 9/01/25 5.25%, 9/01/30 5.30%, 9/01/35 Tulare RDA Tax Allocation, Merged Tulare Redevelopment, Series A, 6.25%, 8/01/40 Tustin CFD No. 07-01 Special Tax, Tustin Legacy, 6.00%, 9/01/37 Tustin USD Special Tax, 5.75%,9/01/30 6.00%, 9/01/40 Upland CFD No. 2003-2 Special Tax, San Antonio, Improvement Area 1, Series A, 5.90%, 9/01/24 6.00%, 9/01/34 Vallejo RDA Tax Allocation, Housing Set-Aside, Refunding, Series A, 7.00%, 10/01/31 Valley Sanitary District 1915 Act Special Assessment, AD No. 04, Valley Sanitary District, Limited Obligation, 5.00%, 9/02/25 5.20%, 9/02/30 Victor Valley Community College District GO, Capital Appreciation, Election of 2002, Series C, zero cpn., 6/01/49 West Kern Community College District GO, Capital Appreciation, Election of 2004, Series B, XLCA Insured, zero cpn., 11/01/25 11/01/26 11/01/27 11/01/28 11/01/29 West Sacramento Special Tax, CFD No. 16, Pre-Refunded, 5.90%, 9/01/23 CFD No. 20, 5.125%, 9/01/25 CFD No. 20, 5.30%, 9/01/35 Westside USD, CFD No. 2005-3 Special Tax, 5.00%, 9/01/26 9/01/36 William S. Hart UHSD, CFD No. 2005-1 Special Tax, 5.30%, 9/01/36 Woodland Special Tax, CFD No.1, 6.00%, 9/01/28 6.25%, 9/01/34 Yucca Valley RDA Tax Allocation, Yucca Valley Redevelopment Project No.1, 5.50%, 6/01/28 5.75%,6/01/38 u.s. Territories 2.6% Guam 1.2% Guam Government GO, Refunding, Series A, 5.00%, 11/15/23 Refunding, Series A, 5.25%, 11/15/37 Series A, 7.00%, 11/15/39 Northern Mariana Islands 0.1% Northern Mariana Islands Commonwealth Ports Authority Seaport Revenue, Series A, 6.60%, 3/15/28 Puerto Rico 1.3% Puerto Rico Commonwealth Aqueduct and Sewer Authority Revenue, senior lien, Series A, 6.00%, 7/01/44 Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series A, 5.50%, 7/01/32 Series A, 5.00%, 7/01/24 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $1,478,430,261) Short Term Investments 4.1% Municipal Bonds 4.1% California 4.1% 'California Infrastructure and Economic Development Bank Revenue, Asian Art Museum Foundation, NATL Insured, Daily VRDN and Put, 0.24%, 6/01/34 Contemporary Jewish Museum, Daily VRDN and Put, 0.23%, 12/01/36 Pacific Gas and Electric Co., Refunding, Series A, Daily VRDN and Put, 0.22%, 11/01/26 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Pacific Gas and Electric Co., Refunding, Series D, Daily VRDN and Put, 0.19%, 12/01/16 'California PCFA, PCR, Pacific Gas and Electric Co., Refunding, Series C, Daily VRDN and Put, 0.25%, 11/01/26 Series F, Daily VRDN and Put, 0.22%, 11/01/26 'California State Department of Water Resources Power Supply Revenue, Series B, Sub Series B-1, Daily VRDN and Put, 0.23%, 5/01/22 'California State Economic Recovery GO, Series C-4, Daily VRDN and Put, 0.23%, 7/01/23 'California Statewide CDA Revenue, Los Angeles County Museum Art Project, Refunding, Series D, Daily VRDN and Put, 0.24%, 12/01/34 'irvine 1915 Act Special Assessment, Limited Obligation, AD No. 93-14, Daily VRDN and Put, 0.24%, 9/02/25 'irvine Ranch Water District Revenue, ID, Consolidated, Series B, Daily VRDN and Put, 0.24%, 10/01/41 'Los Angeles Department of Water and Power Revenue, Refunding, Series B-3, Daily VRDN and Put, 0.26%, 7/01/34 'Metropolitan Water District of Southern California Waterworks Revenue, Refunding, Series B-3, Daily VRDN and Put, 0.23%, 7/01/35 'Southern California Public Power Authority Power Project Revenue, Mead-Adelanto Project, Refunding, Series A, Daily VRDN and Put, 0.24%, 7/01/20 Total Short Term Investments (Cost $63,295,000) Total Investments (Cost $1,541,725,261) 98.9% other Assets, less Liabilities 1.1% Net Assets 100.0% $ a Security has been deemed illiquid because it may not be able to be sold within seven days. At August 31, 2010, the aggregate value of these securities was $7,522,543 representing 0.49% of net assets. b Security purchased on a delayed delivery basis. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) ABBREVIATIONS Selected Portfolio 1915 Act - Improvement Bond Act of 1915 ABAG - The Association of Bay Area Governments AD - Assessment District AGMC - Assured Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. CDA - Community Development Authority/Agency CFD - Community Facilities District CIFP - Capital Improvement Financing Program COP - Certificate of Participation CRDA - Community Redevelopment Authority/Agency ETM - Escrow to Maturity FGIC - Financial Guaranty Insurance Co. FHA - Federal Housing Authority/Agency GO - General Obligation ID - Improvement District MFHR - Multi-Family Housing Revenue MFR - Multi-Family Revenue NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PCFA - Pollution Control Financing Authority PCR - Pollution Control Revenue PFA - Public Financing Authority PFAR - Public Financing Authority Revenue PUD - Public Utility District RDA - Redevelopment Agency/Authority UHSD - Unified/Union High School District USD - Unified/Union School District XLCA - XL Capital Assurance Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Municipal Bonds 97.1% Tennessee 85.5% Blount County PBA, GO, Local Government Public Improvement, Series B-15-A, Assured Guaranty, 5.00%, 6/01/28 $ $ 6/01/32 Bristol Electric Revenue, System, AMBAC Insured, 5.00%, 9/01/29 Chattanooga Electric Revenue, Series A, 5.00%, 9/01/33 Chattanooga Health Educational and Housing Facility Board Revenue, Catholic Health Initiatives, Series D, 6.25%, 10/01/33 Chattanooga-Hamilton County Hospital Authority Hospital Revenue, Erlanger Medical Center, Refunding, AGMC Insured, 5.00%, 10/01/22 Clarksville Electric System Revenue, Series A, 5.00%, 9/01/34 Series A, 5.00%, 9/01/35 XLCA Insured, 5.00%, 9/01/23 XLCA Insured, 5.00%, 9/01/32 Clarksville Water Sewer and Gas Revenue, Improvement, AGMC Insured, Pre-Refunded, 5.00%, 2/01/22 Refunding and Improvement, AGMC Insured, 5.00%, 2/01/22 Franklin County Health and Educational Facilities Board Revenue, University South Project, AMBAC Insured, 5.00%, 9/01/24 Gallatin Water and Sewer Revenue, Assured Guaranty, 5.00%, 1/01/33 Greene County GO, Refunding, Series B, NATL Insured, 5.00%, 6/01/24 Hallsdale-Powell Utility District Knox County Water and Sewer Revenue, NATL RE, FGIC Insured, 5.00%, 4/01/31 Refunding and Improvement, Series A, NATL RE, FGIC Insured, 5.00%, 4/01/27 Harpeth Valley Utilities District Davidson and Williamson Counties Revenue, Utilities, Improvement, NATL Insured, 5.00%, 9/01/29 NATL Insured, 5.00%, 9/01/34 NATL RE, FGIC Insured, 5.00%, 9/01/35 Hawkins County First Utility District Waterworks Revenue, Series B, Assured Guaranty, 5.00%, 6/01/42 Jackson Hospital Revenue, Jackson-Madison Project, Refunding and Improvement, 5.50%, 4/01/33 Johnson City Electric Revenue, Improvement, AGMC Insured, 5.00%, 5/01/29 Johnson City Health and Educational Facilities Board Hospital Revenue, Series A, NATL Insured, Pre-Refunded, 5.125%, 7/01/25 Johnson City Health and Educational Facilities Board Revenue, Pine Oaks Assisted Project, Series A, GNMA Secured, 5.90%, 6/20/37 Kingsport GO, Series B, Assured Guaranty, 5.00%, 3/01/29 Kingsport IDB, MFHR, Model City Airport Project, GNMA Insured, 5.50%, 7/20/39 Knox County First Utility District Water and Sewer Revenue, NATL Insured, 5.00%, 12/01/24 12/01/25 Knox County First Utility District Water and Sewer Revenue GO, Refunding and Improvement, 5.00%, 12/01/26 12/01/29 Knox County Health Educational and Housing Facilities Board Hospital Facilities Revenue, Covenant Health System, Refunding and Improvement, Series A, zero cpn., 1/01/36 Fort Sanders Alliance, Refunding, NATL Insured, 5.75%, 1/01/14 Knox County Health Educational and Housing Facilities Board Revenue, University Health System Inc., Refunding, 5.25%, 4/01/27 4/01/36 Knoxville Waste Water System Revenue, Improvement, Series A, NATL Insured, 5.00%, 4/01/37 Knoxville Water Revenue, System Improvement, Series R, AGMC Insured, 5.00%, 3/01/30 Lawrenceburg PBA, GO, Electric System, Public Works, Refunding, AMBAC Insured, 5.00%, 7/01/22 Lenoir City Electric System Revenue, Refunding and Improvement, AGMC Insured, 5.00%, 6/01/21 Manchester GO, Refunding, AGMC Insured, 5.00%, 6/01/38 Maryville Revenue, Series A, Assured Guaranty, 5.00%, 6/01/38 Memphis GO, General Improvement, Assured Guaranty, Pre-Refunded, 5.00%, 4/01/27 General Improvement, NATL Insured, 5.00%, 10/01/22 Series D, 5.00%, 7/01/23 Memphis-Shelby County Airport Authority Airport Revenue, Refunding, Series B, 5.75%, 7/01/25 Series A, AGMC Insured, 5.00%, 7/01/35 Series A, AGMC Insured, 5.00%, 7/01/39 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Series D, AMBAC Insured, 6.00%, 3/01/24 Memphis-Shelby County Sports Authority Inc. Revenue, Memphis Arena Project, Refunding, Series B, 5.375%, 11/01/29 Series A, AMBAC Insured, Pre-Refunded, 5.25%, 11/01/23 Metropolitan Government of Nashville and Davidson County Electric Revenue, Series A, 5.00%, 5/15/33 AMBAC Insured, 5.00%, 5/15/25 Metropolitan Government of Nashville and Davidson County GO, Refunding, Series B, 5.00%, 8/01/25 Refunding and Improvement, Series A, 5.00%, 7/01/26 Series C, 5.00%, 2/01/25 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board Revenue, Mortgage, Dandridge Towers Section 8, Series A, ETM, 6.375%, 1/01/11 Vanderbilt University, Refunding, Series A, 5.00%, 10/01/39 Vanderbilt University, Refunding, Series B, 5.00%, 10/01/39 Vanderbilt University, Series A, 5.50%, 10/01/29 Murfreesboro GO, Refunding, 5.00%, 6/01/19 Rutherford County Consolidated Utility District Waterworks Revenue, AGMC Insured, 5.00%, 2/01/36 Refunding, NATL Insured, 5.00%, 2/01/27 Rutherford County Health and Educational Facilities Board Revenue, Ascension Health Senior Credit Group, Series C, 5.00%, 11/15/40 Shelby County Health Educational and Housing Facilities Board Revenue, Baptist Memorial Health, Series A, 5.00%, 9/01/19 Methodist, Series B, AGMC Insured, 5.25%, 9/01/27 SI. Jude Children's Research Hospital, Refunding, 5.00%, 7/01/36 South Blount County Utility District Waterworks Revenue, AGMC Insured, 5.00%, 12/01/33 AGMC Insured, 5.25%, 12/01/39 NATL RE, FGIC Insured, Pre-Refunded, 4.50%, 12/01/22 Tennessee HDA Revenue, Homeownership Program, 5.375%, 7/01/23 2006-3, 4.90%, 7/01/37 Series 1, 5.00%, 7/01/29 Series 3C, 6.00%, 1/01/20 Series 4B, 6.00%, 7/01/25 Tennessee State GO, Refunding, Series C, 5.00%, 5/01/29 Tennessee State School Bond Authority Revenue, Higher Educational Facilities, Second Program, Refunding, Series A, 5.00%, 5/01/39 Refunding, Series A, NATL Insured, 5.00%, 5/01/26 Refunding, Series A, NATL Insured, 5.00%, 5/01/30 Series A, 5.00%, 5/01/34 Series B, 5.50%, 5/01/38 West Wilson Utility District Waterworks Revenue, AMBAC Insured, Pre-Refunded, 5.25%, 6/01/23 Improvement, NATL Insured, Pre-Refunded, 5.00%, 6/01/26 Refunding, AMBAC Insured, 5.25%, 6/01/23 Refunding, NATL Insured, 4.75%, 6/01/23 Refunding and Improvement, NATL Insured, 4.75%, 6/01/28 White House Utility District Robertson and Sumner Counties Water and Sewer Revenue, AGMC Insured, Pre-Refunded, 5.125%, 1/01/26 Refunding, AGMC Insured, 5.125%, 1/01/26 Williamson County GO, Public Improvement, Pre-Refunded, 5.00%, 4/01/20 Public Improvement, Refunding, 5.00%, 3/01/20 Refunding, 5.00%, 4/01/26 u.s. Territories 11.6% Guam 1.8% Guam Economic Development and Commerce Authority Revenue, Tobacco Settlement, Asset-Backed, Refunding, 5.25%, 6/01/32 Guam Government Limited Obligation Revenue, Section 30, Series A, 5.625%, 12/01/29 Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Puerto Rico 9.8% Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series A-4, AGMC Insured, 5.00%, 7/01/31 Series A, FGIC Insured, Pre-Refunded, 5.00%, 7/01/32 Puerto Rico Electric Power Authority Power Revenue, Refunding, Series SS, NATL Insured, 5.00%, 7/01/25 Series XX, 5.25%, 7/01/40 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Hospital Revenue, Hospital Auxilio Mutuo Obligation Group Project, Series A, NATL Insured, 6.25%, 7/01/24 Puerto Rico PSA Guaranteed Revenue, Government Facilities, Refunding, Series D, 5.375%, 7/01/33 Series D, Pre-Refunded, 5.375%, 7/01/33 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, first sub., Series S, 6.375%, 8/01/39 Series C, 5.50%, 8/01/40 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $275,957,692) Short Term Investments (Cost $6,900,000) 2.3% Municipal Bonds 2.3% U.S. Territories 2.3% Puerto Rico 2.3% 'Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series S, Daily VRDN and Put, 0.19%, 7/01/32 Total Investments (Cost $282,857,692) 99.4% other Assets, less Liabilities 0.6% Net Assets 100.0% $ 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement of Investments Franklin Municipal Securities Trust Statement of Investments, August 31,2010 (unaudited) (continued) Selected Portfolio AGMC Assured Guaranty Municipal Corp. AMBAC American Municipal Bond Assurance Corp. ETM Escrow to Maturity FGIC Financial Guaranty Insurance Co. GNMA Government National Mortgage Association GO General Obligation HDA Housing Development Authority/Agency lOB Industrial Development Bond/Board MFHR Multi-Family Housing Revenue NATL National Public Financial Guarantee Corp. NATL RE National Public Financial Guarantee Corp. Reinsured PBA Public Building Authority XLCA XL Capital Assurance Franklin Municipal Securities Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Municipal Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of two funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds' Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instnunent dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market -based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market -based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. 3. INCOME TAXES At August 31, 2010, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Cost of investments $ $ Unrealized appreciation $ $ Unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ ) $ 4. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds' investments and are summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds' own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At August 31, 2010, all of the Funds' investments in securities carried at fair value were in Level 2 inputs. 5. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For information on the Funds' policy regarding other significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Municipal Securities Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 28, 2010 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date October 28, 2010
